EXHIBIT 23.2 Harry B. Sands, Lobosky & Co. P.O. Box N-624 Nassau, The Bahamas 27th February, 2014 Steiner Leisure Limited Suite 104A Saffrey Square P.O. Box N-9306 Nassau, The Bahamas Ladies/Gentlemen: Re: Annual Report on Form 10-K We hereby consent to the use of our name in the Annual Report on Form 10-K of Steiner Leisure Limited for the year ended December 31, 2013, under "Item 1A - Risk Factors - We are not a United States Company and, as a Result, there are Special Risks." Yours faithfully, /s/ Sarah Lobosky HARRY B. SANDS LOBOSKY AND COMPANY
